Exhibit 10.82

FIFTH AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

BETWEEN FOSTER WHEELER INC.

AND

RAKESH K. JINDAL

This FIFTH AMENDMENT (this “Amendment”) to the Employment Agreement between
FOSTER WHEELER INC., a Delaware corporation (the “Company”), and RAKESH K.
JINDAL (the “Executive”), dated as of April 27, 2009 (the “Agreement”), is made
and entered into as of October 29, 2012 (the “Amendment Effective Date”).

WHEREAS, Foster Wheeler Ltd. entered into the Agreement with the Executive;

WHEREAS, the Company and the Executive entered into a (i) First Amendment to the
Agreement, effective January 18, 2010 (“First Amendment”), (ii) a letter
amendment, effective April 1, 2010 (“Second Amendment”), (iii) Third Amendment
to the Agreement, effective May 25, 2010 (the “Third Amendment”) and (iv) a
letter amendment, dated March 14, 2012 (the “Fourth Amendment”);

WHEREAS, the Company is relocating the Executive’s primary office from Geneva,
Switzerland to Reading, England and the Company acknowledges that such
relocation constitutes a material negative change in the employment relationship
such that the Executive may terminate employment for good reason pursuant to the
Agreement Section 4.1.2(iii) (Termination; For Good Reason By the Executive);

WHEREAS, in exchange for the valuable consideration provided by this Amendment,
the Executive has agreed to (i) acknowledge and waive exercising the Executive’s
right to terminate employment for Good Reason relating to the relocation of the
Executive’s principal business location from Geneva, Switzerland to Reading,
England and (ii) permit the secondment of this Agreement, as modified, to any
affiliate of the Company; and

WHEREAS, pursuant to Section 8.9 of the Agreement, an amendment to the Agreement
may be made pursuant to the written consent of the Company and the Executive.

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, and in further consideration of the following
mutual promises, covenants and undertakings, the parties agree by executing this
Amendment to amend the Agreement, including its First Amendment, Second
Amendment, Third Amendment and Fourth Amendment, as follows:

 

1. The Agreement is amended by replacing the Addendum set forth in the Third
Amendment and incorporating the provisions set forth in the Fourth Amendment
with the following:

ADDENDUM

This Addendum sets forth the terms and conditions applicable during the
Executive’s performance of duties (as described in Agreement Section 1.1), for
the period beginning on March 1, 2013 (the “Reading Move Date”) and ending on
the date the Agreement is terminated pursuant to Agreement Section 4 (the
“Term”), provided, however, that sections of this Addendum shall become
effective on a date other than the Reading Move Date if and to the extent a
different effective date is set forth below. Unless otherwise provided in this
Addendum, all Agreement terms including its First Amendment, Second Amendment,
Third Amendment and Fourth Amendment (including the Executive’s entitlement to
the compensation and benefits described in Agreement Section 3, as adjusted for
merit increases since the date of the Agreement) shall remain in full force and
effect during the Term.



--------------------------------------------------------------------------------

A-1. Location.

During the Term, the Executive shall perform his duties (as described in
Agreement Section 1) primarily at Foster Wheeler Energy Limited’s (“FWEL’s”)
offices in Reading, England, subject to reasonable travel requirements
consistent with the nature of the Executive’s duties from time to time on behalf
of the Company. The Executive shall keep a residence within reasonable daily
commute of the Reading, England area throughout the Term.

A-2. Long-Term Incentive Awards.

Upon the Executive’s termination of employment (other than for Cause), all stock
options outstanding as of the Executive’s Termination Date shall remain
exercisable for the shorter of one (1) year following the Executive’s
termination of employment or the remainder of the term of the stock option(s).

A-3. Miscellaneous Terms.

(a) [Reserved.]

(b) Supplemental Long-Term Incentive Award. The parties acknowledge and agree
that Executive previously received a long-term incentive award of cash and
restricted stock units on a date designated by the Foster Wheeler AG Board of
Directors or its Compensation Committee (“Compensation Committee”) during the
first open trading window for Section 16 officers subsequent to May 25, 2010
(known as the “Grant Date”) with an economic value as of the Grant Date equal to
USD $606,000. Such award was made twenty percent (20%) in cash and eighty
percent (80%) in restricted units. The cash award fully vested on the Grant
Date; the restricted stock units vest ratably on the first, second, and third
anniversaries of a date selected by the Committee or its designee within the
open trading window that includes the Grant Date and fully upon the Executive’s
Involuntary Termination or Resignation for Good Reason (as defined in the
Omnibus Incentive Plan, but, for the avoidance of doubt, not including the event
of the assignment to Switzerland or England). The cash award was paid in one
lump sum within thirty (30) days after the Grant Date; restricted stock units
that vest shall be settled by issuance of shares as provided in the grant
agreements described above, but in no event later than March 15 of the year
following the year in which the restricted stock units vest. For purposes of
this Section, the number of restricted stock units granted to the Executive was
consistent with the methodology used for valuing restricted stock unit awards
granted to employees which was approved and adopted by the Compensation
Committee. Such award was granted under the Company’s Omnibus Incentive Plan and
governed by separate agreements entered into between the Executive and the
Company or one of its affiliates, and in the event of any inconsistency between
such separate agreements and the terms of the Agreement (including, but not
limited to, its Section 4 and this Amendment), the Agreement shall govern and
control. For avoidance of doubt, nothing in the preceding sentence shall be
construed to limit the application of any provision of such separate agreements
that expressly refers to and incorporates a provision of this Agreement.

(c) Assignment Benefits. During the Term and so long as Executive is assigned to
Reading, England, the Executive shall be entitled to the following benefits
(“Assignment Benefits”); all the benefits provided for in this Addendum are in
addition to the perquisites and other benefits provided for in the Agreement:

 

2



--------------------------------------------------------------------------------

(i) Relocation Assistance: Effective as of the Amendment Effective Date, the
following relocation assistance shall be provided:

(1) The Company will assist in obtaining the proper work permits and/or visas
necessary for the provision of services in England and reimburse the Executive
for any work permit/visa, passport and immigration expenses, including expenses
for dependents of the Executive relocating or intending to relocate to England;

(2) The cost of canceling work permits and/or visas that were obtained for the
provision of services and/or residency in Switzerland for the Executive and
dependents of the Executive;

(3) The reasonable cost of any expenses (including penalty costs) related to the
termination of Executive’s leases in Switzerland for the Executive’s primary
residence, car, mobile phone, satellite and/or cable subscription or similar
expenses provided the Executive cooperates with the Company and uses reasonable
efforts to avoid and/or limit the expenses, if any, incurred in connection with
terminating such leases;

(4) The costs of any expenses related to Executive’s leases in Switzerland for
the Executive’s primary residence and/or car should such leases not be
terminated by the Reading Move Date, provided Executive has used his best
efforts to terminate such leases by the Reading Move Date;

(5) The reasonable cost of temporary living expenses in either Switzerland or
England for a period of one hundred twenty (120) days surrounding the Reading
Move Date and beginning on or after November 1, 2012;

(6) The reasonable costs of any duplicate housing and utilities costs for the
rental of a primary residence in either Switzerland or England for a period of
one hundred twenty (120) days surrounding the Reading Move Date and beginning on
or after November 1, 2012;

(7) The reasonable cost of storing household goods for a period of one hundred
twenty (120) days from the date the Executive vacates Executive’s primary
residence in Switzerland, if required;

(8) The reasonable costs of packing and shipping household goods and
automobiles, if applicable, from Switzerland to England and to one other
location, if required;

(9) Reimbursement for two (2) house hunting trips by the Executive and/or
Executive’s spouse of up to four (4) days each, to include reasonable lodging,
transportation and meals;

(10) The cost of pet relocation, including transportation and kennel fees
related to the move from Switzerland to England;

(11) The reasonable cost for the negotiation and/or leasing fees incurred by
Executive in connection with the initial rental of Executive’s primary residence
in the Reading, England area. The Executive may use the services of FWEL’s
relocation service provider for such services; and

 

3



--------------------------------------------------------------------------------

(12) The actual and reasonable cost of miscellaneous expenses not set forth
above and incurred related to the relocation of Executive and/or Executive’s
dependents from Switzerland to England provided that Executive obtains the prior
written approval of the Company’s Executive Vice President, Human Resources or
CEO before submitting such expense to the Company for reimbursement.

(ii) Settling-in Allowance: A settling-in allowance of USD $30,000 shall be paid
within thirty (30) days of the date of the Reading Move Date, which settling-in
allowance shall be paid in British Pounds, as converted using the exchange rate
as of the date of payment.

(iii) Assignment Allowance: The Company shall pay the Executive a monthly
allowance as set forth below. For purposes of this Section A-3(c)(iii), the
Second Period shall mean the period from the Amendment Effective Date through
the Reading Move Date ( and the amounts reflected below incorporates the Fourth
Amendment for allowance on or after March 14, 2012); and the Third Period shall
mean the first day immediately following the Second Period through the earlier
of the Executive’s Termination Date or January 18, 2015.

 

Allowance

        Second Period    Third Period  

(1)

   Cost-of-living allowance:    CHF 5,439    £ 3,814   

(2)

   Loss of spousal income:    CHF 1,256    £ 881   

(3)

   Housing:    CHF 14,800    £ 10,377   

(4)

   Transportation:    CHF 2,208    £ 1,548   

(5)

   Utilities:    CHF 600    £ 421         

 

  

 

 

 

TOTAL

      CHF 24,303    £ 17,041   

Through the Reading Move Date, such allowances shall be payable in advance in
Swiss Francs according to the Company’s payroll practices. On and after the
Reading Move Date, such allowances shall be payable in British Pounds. The
Company shall also provide for reasonable advances to the Executive for the
purpose of obtaining housing and satisfying other relocation expenses.

(iv) Personal Air Travel and Home Leave: The Company shall reimburse the
Executive for, at the Executive’s choice, either:

 

     (A) one (1) trip per twelve (12) months per authorized dependent and the
Executive, (I) expenses eligible for reimbursement include a business class
airline ticket and local ground expenses from and to the original point of
origin (which may be, among other things, India or the United States), and
(II) one (1) day of travel shall be permitted each way as additional vacation,
or

 

4



--------------------------------------------------------------------------------

     (B) multiple trips per twelve (12) months per authorized dependent and the
Executive, (I) expenses eligible for reimbursement include an airline ticket and
local ground expenses from and to the original point of origin (which may be,
among other things, India or the United States), provided, however, that the
total cost of the foregoing expenses described in this subsection (B) that will
be reimbursed by the Company in such twelve (12) month period shall not exceed
USD $6,000 multiplied by a number consisting of the number of the Executive’s
authorized dependents and the Executive, and provided, further, that each of the
Company’s President and Executive Vice President, Human Resources, acting
singly, may, but is not bound to, adjust the foregoing USD $6,000 in light of
any changes in the cost of a business class airline ticket between England and
the United States, any which adjustment shall be reflected in a writing provided
to the Executive and may be made during the first quarter of each calendar year
or at such other time(s) as the officer making the adjustment may deem
appropriate, and (II) two (2) days of travel per twelve (12) months shall be
permitted as additional vacation.

(v) Vacation and Holidays: The Executive’s paid time off shall be consistent
with that currently provided. United Kingdom public holidays shall be
established by the Company.

(vi) Continued Medical Coverage. To the extent U.S. medical coverage is not
available in England, the Company shall pay for the cost of securing
substantially similar coverage in England for the Executive and the Executive’s
eligible dependents. Eligible dependents of the Executive shall continue to
maintain medical coverage irrespective of their relocation to England.

(vii) Tax Equalization. Under tax equalization, the Executive’s obligation for
income taxes shall not exceed the amount of income tax calculated each year on
Base Salary, short-term annual pay and long-term incentive pay applying the U.S.
tax rules without taking into consideration any foreign tax credit. Such amount
will be deducted from the Executive’s paycheck. Should additional income taxes
arise in the U.S., Switzerland, or the United Kingdom as a result of an
assignment by the Company, the Company shall pay the additional tax. The
Executive may choose, as an alternative to the U.S. tax equalization program, to
be personally responsible for the Swiss or United Kingdom, as the case may be,
income tax on the Executive’s Base Salary, short-term incentive pay and
long-term incentive pay. In addition to the tax equalization on the compensation
above, the Executive will be reimbursed for any wealth tax due in Switzerland or
the United Kingdom as a result of an assignment by the Company.

(viii) Tax Preparation Services: The Company shall retain the services of a tax
consultant to prepare the Executive’s U.S., Swiss and/or United Kingdom tax
returns, as required and as related to an assignment by the Company.

(ix) Tax Gross-Up. To the extent that the provision of Assignment Benefits (for
the avoidance of doubt, including, without limit, those related to the
assignment to Switzerland) results in taxable income to the Executive, the
Company shall pay the Executive an amount to satisfy the Executive’s Swiss,
United Kingdom and U.S. income tax obligation. Such payment shall be grossed-up
for taxes and made as soon as practicable after the tax liability arises, but in
no event later than the end of the year following the year in which the tax is
due.

(x) Seconded Arrangement: The Executive shall be seconded to FWEL in Reading,
England or such other affiliate of the Company as determined by the Company and
shall continue to remain an employee of the Company. The Executive remains
eligible to participate in the Company’s employee benefit plans as set forth in
Section 3 of the Agreement and to receive U.S. social security benefits.

 

5



--------------------------------------------------------------------------------

(xi) Legal Services. The Company shall reimburse the Executive for legal fees
incurred in relation to an attorney’s review of this Amendment, up to a maximum
of USD $5,000.

(xii) Financial/Estate Planning. The Company shall reimburse the Executive for
one-time costs relating to the Executive’s financial and estate planning, such
reimbursement to be for such one-time costs incurred during either the
assignment to Switzerland or the assignment to England.

(xiii) Compassionate Leave: The Executive shall be provided with up to five
(5) days’ paid compassionate leave in relation to the death of an immediate
family member. The Company shall reimburse the Executive and his dependents for
the cost of round-trip business airline tickets to attend funeral services.

(xiv) U.S. Vehicle Allowance. For the avoidance of doubt, the Executive shall
remain entitled to participate in the Company’s automobile allowance program as
from time to time in effect for those at the Executive’s level as set forth at
Agreement Section 3.4.

(d) Termination of Employment. Effective as of the Amendment Effective Date, if
the Executive’s employment is terminated for any reason, the terms of Agreement
Section 4 (including the amendments to same set forth in this Amendment) shall
control; provided, that the relocation to England shall not constitute an event
giving rise to a termination of employment for Good Reason and further provided
that after the Reading Move Date any further relocation for purposes of
Section 4.1.2(iii) of the Agreement (Termination; For Good Reason by the
Executive) shall be calculated using Reading, England as the Executive’s
principal business location. If the termination is for any reason other than for
Cause or a resignation by the Executive without Good Reason, the Company shall
pay the reasonable costs associated with the repatriation to the U.S, provided,
further, that if (i) the Company and the Executive cannot find a mutually
satisfactory agreement related to employment terms and conditions applicable
after January 18, 2015, (ii) the Executive resigns without Good Reason, and
(iii) the Executive notifies the Company of the Executive’s intention to resign
under the conditions set forth in (i) and (ii) of this sentence by the earlier
of (A) April 17, 2015, or (B) the day the Executive notifies the Company of the
Executive’s intention to resign under the conditions set forth in (i) and
(ii) of this sentence, then the Company shall pay to the Executive the
reasonable costs associated with the repatriation to the U.S.

A-4. Maximum Length of Assignment.

For the avoidance of doubt, the maximum period of time during which the
Executive may be considered to be “on assignment” and, therefore, eligible for
assignment-related compensation and Assignment Benefits is through January 18,
2015.

A-5. Application of Section 409A to Benefits-in-Kind, Expense Reimbursements and
Allowances.

(a) Benefits-in-Kind; Expense Reimbursements. Benefits-in-kind and any provision
for reimbursement of expenses during the Executive’s assignment shall be subject
to the following rules, as required to comply with Code Section 409A:

 

6



--------------------------------------------------------------------------------

(i) The amount of in-kind benefits provided or expenses eligible for
reimbursement in one (1) calendar year may not affect in-kind benefits or
reimbursements to be provided in any other calendar year.

(ii) Expenses will be reimbursed as soon as administratively possible, but in no
event shall expenses be reimbursed later than December 31st of the year
following the year in which the expense was incurred.

(iii) The right to an in-kind benefit or reimbursement may not be subject to
liquidation or exchange for another benefit.

(b) Allowances. Allowances generally shall be paid monthly. In no event shall
the payment of any allowance be made later than March 15th of the year following
the year in which the Executive is entitled to payment.

 

2. Counterparts. This Amendment may be executed in two (2) or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one (1) and the same instrument.

 

 

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment to the
Agreement as of the date first written above.

 

FOSTER WHEELER INC. By:   /s/ J. Kent Masters Name:   J. Kent Masters Title:  
President & CEO

 

By:   /s/ Rakesh K. Jindal   RAKESH K. JINDAL

 

8